Order, Supreme Court, New York County, entered June 29, 1976, which granted defendant’s motion to dismiss the complaint, is unanimously affirmed, without costs, and without disbursements and without prejudice to the filing of a new complaint, and thereafter, renewal of defendant’s application for security and any applications addressed to such new complaint that defendants may be advised to make. Plaintiff’s motion to dismiss the complaint on the ground that the action was premature was properly granted for the reasons stated by Mr. Justice Fein at Special Term. However, thereafter, a pending criminal action was concluded and four of the individual defendants were found guilty and AMREP was fined $45,000. Accordingly, matters have occurred which might give plaintiff a cause of action which is now ripe. Concur— Birns, J. P., Silverman, Evans and Capozzoli, JJ.